Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Paragraph [0001] should be amended to reflect U.S. Patent Application Serial No. 16/026,760 is now a U.S. Patent.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  
Claim 1 recites, “generating an alert when the calculated first average power consumed by the implantable blood pump deviates from the calculated second average power consumed by the implantable blood pump by two standard deviations”.  However, the step of calculating when the first average power consumed by the implantable blood pump deviates from the second average power consumed by the implantable blood pump by two standard deviations is never recited.
Claim 2 recites, “clearing the alert when the first average power consumed by the implantable blood pump converges to the calculated second average power consumed by the implantable blood pump by less than two standard deviations”.  However, the step of calculating when the first average power consumed by the implantable blood pump deviates from the second average power consumed by the implantable blood pump by less than two standard deviations is never recited.
Claims 2-4 are rejected to for being dependent on claim 1 and for failing to remedy the deficiencies of claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
The claim(s) recite(s) a method of determining adverse events from operation of an implantable blood pump.  

Step 2A, Prong One
Regarding claim 1, the limitations of “calculating a first average power consumed by the implantable blood pump… measured at a predetermined interval for a first predetermined period of time”; “calculating a second average power consumed by the implantable blood pump… measured at a predetermined interval for a second predetermined period of time greater than the first period of time” are processes, as drafted, covering performance of the 

Step 2A, Prong Two
Regarding claim 1, this judicial exception is not integrated into a practical application.  In particular, the claim recites an additional element of “generating an alert when the calculated first average power consumed by the implantable blood pump deviates from the calculated second average power consumed by the implantable blood pump by two standard deviations”.  The recitation of this limitation at a high level of generality amounts to no more than mere post-solution activity.  This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to an abstract idea.

Step 2B
Regarding claim 1, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of generating an alert is mere post-solution activity and does not amount to an inventive concept.  Therefore, the claim is not patent eligible.  

Regarding claim 2, the limitation of, “clearing the alert when the first average power consumed by the implantable blood pump converges to the calculated second average power consumed by the implantable blood pump by less than two standard deviations” further limits when the alert will be cleared.  This limitation only further limits the condition under which the alert is generated or not generated, the alert being recited at a high level of generality and does not impose any meaningful limits on practicing the abstract idea.  This limitation amounts to no more than mere post-solution activity of data gathering as set forth for claim 1.
Regarding claim 3, the limitation of, “the alert is indicative of at least one from the group consisting of thrombus, gastrointestinal bleeding, tachycardia, arrhythmia, and right heart failure” further limits the alert to type of indicator.  However, the alert being recited at a high level of generality and does not impose any meaningful limits on practicing the abstract idea.  There is no integration of the abstract idea into a practical application. This limitation amounts to no more than mere post-solution activity of data gathering as set forth for claim 1.
Regarding claim 4, the limitation of, “wherein the first predetermined period of time is between 1-3 hours and the second predetermined period of time is between 1-5 days” further limits when the first average power and the second average power is measured.  These limitations amount to no more than mere pre-solution activity of data gathering as set forth for claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. (US PG Pub 2017/0209632) in view of Spitz et al. (US PG Pub 2016/0364434).
Regarding claim 1, Pierce et al. discloses a method of determining adverse events from operation of an implantable blood pump (“ventricular assist device (VAD)” [0003]), comprising: calculating a first average power consumed by the implantable blood pump to maintain a constant rotational speed of an impeller of the implantable blood pump (“power requirements to maintain relatively constant set rate” [0058]) measured at a predetermined interval for a first predetermined period of time ([0051]); calculating a second average power consumed by the implantable blood pump to maintain a constant rotational speed of an impeller of the implantable blood pump (“power requirements to maintain relatively constant set rate” [0058]) measured at the predetermined interval for a second predetermined period of time ([0051]); and generating an alert (“Alarms are built in internal algorithms built into the MCS system software to provide the end user with diagnostic 
Regarding claim 2, Pierce et al. in view of Spitz et al. discloses clearing the alert when the first average power consumed by the implantable blood pump converges to the calculated second average power consumed by the implantable blood pump by less than two standard deviations ([0070]).
Regarding claim 3, Pierce et al. discloses the alert is indicative of at least one from the group consisting of thrombus, gastrointestinal bleeding, tachycardia, arrhythmia, and right heart failure (“thrombosis” [0050]).
Regarding claim 4, Pierce et al. discloses the predetermined period of time can be from hours to days ([0014-0016]; [0047]) and that the “user may select the window of time over which the analysis is to be performed” [0051]) but does not expressly disclose the first predetermined period of time is between 1-3 hours and the second predetermined period of time is between 1-5 days.  It would have been a matter of design choice to modify Pierce et al. to try and specifically select 1-3 hours for the first predetermined period of time, and select 1-5 days for the second predetermined period of time since such a modification of an invention involves only routine skill in the art and such a modification would not appear to alter the operation of the device and the results of such a modification would be reasonably predictable, especially given the teachings of Pierce et al. ([0014-0016], [0047], [0051]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792